Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 18 October 2021, to the Original Application, filed 18 November 2020.

2. 	Claims 1-20 are allowed.



Reasons for Allowance

3. 	Claims 1-20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 5, 9, and 19.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

…assessing whether the transient control component is usable based on at least one of a display property of the display and the component location; and
indicating the transient control component is to be provided within the visible portion when the component location is at least partially beyond the visible portion and the transient control component is usable, such that only one of the control component and the transient control component is selectively displayable within the visible portion of the electronic form as the visible portion changes…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each 
	- Ryman (U.S. Publication 2012/0266068 A1) discloses responsive scroller controls in server-hosted applications.
	- King (U.S. Publication 2014/0237342 A1) discloses information gathering utilizing form identifiers.
- Lin (U.S. Patent 8,365,084 B1) discloses arranging the display of sets of information while preserving context.
	

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LAURIE A RIES/Primary Examiner, Art Unit 2176